 

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

 

 

for the
United States of America )
v. ) Case No. |G -C(- O0208-DD p
Mary Catherine Grasmick )
Defendant )

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 07/09/2019

 

 

mature of defendant's “m\

Kenneth M. Harmon, Esq. _~

Printed name of defendant's attorney
¢

Judge’s signature

 

Hon. N. Reid Neureiter, U.S. Magistrate Judge

Judge's printed name and title

 

 
